 In the Matter of LYKES BROS. S. S. Co., INC., EMPLOYERandUNIONDE EMPLEADOS DE MUELLESDEPUERTO Rico,LOCAL 74,DISTRICT 1(I.L.W. U.) (C. I. O.-C.G. T.), PETITIoNExCase No. 24-R-157.Decided June 11, 1947Hartzell, Kelly,cCHartzell,byMessrs. Jose L. Novasand E.Larroca,of San Juan, P. R., for the Employer.Messrs. Rodrigo Carreras Valleand J. A.Cintron Rivera,of SanJuan, P. R., for the Petitioner.Messrs. Eusebio G. MorenoandHipolito Marcamo,of San Juan,P. R., for the I. L. A.Mr. Morton B. Spero,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at San Juan,Puerto Rico, on February 17, 1947, before Yamil Galib Frangie, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLykes Bros. S. S. Co., Inc., a Louisiana corporation, is engaged inthe transportation of freight and cargo by steamship between variousports in the United States and Puerto Rico, including the port of SanJuan, Puerto Rico, with which we are here solely concerned.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the Interna-tional Longshoremen's and Warehousemen's Union (C. I. 0.), and74 N. L.R. B., No. 15.55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Confederation General de Trabajadores de Puerto Rico, claimingto represent employees of the Employer.International Longshoremen's Association, Local 1674, herein calledthe I. L. A., is a labor organization affiliated with the InternationalLongshoremen's Association, District Council of Puerto Rico, claim-ing to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn August 16, 1946, the Petitioner filed the instant petition, andon August 19, 1946, it informed the Employer that it represented amajority of the Employer's dock employees, and requested the Em-ployer to recognize it as the exclusive bargaining representative ofthese employees.The Employer refused recognition on the groundthat it was in contractual relationship with the I. L. A. with respectto the requested employees.At the hearing, the Employer took the position that its -1945 closed-shop contract with the 1. L. A., as supplemented thereafter, operatesas a bar to this proceeding.1The 1945 contract was executed on Jan-uary 1, 1945, and covered, among others, the watchmen and mainte-nance men involved herein.The supplement thereto was executedon August 15, 1946, with an effective date of January 1, 1946, andextended the coverage of the 1945 agreement to delivery clerks, guards,and other dock employees of the Employer.Although both theoriginal contract and its supplement had a terminal date of December31, 1946, it appears that the terms of these contracts have been ex-tended by the parties thereto on a day-to-day basis, pending the out-come of negotiations between them, with respect to a new contract.We are unable to agree with the Employer that these contracts bar apresent determination of representatives.Inasmuch as the initialterm of the contract, as supplemented, has expired, and the agreementis now being continued on a day-to-day basis, the contractual rela-tionship between the parties is one of indefinite duration, and, assuch, cannot bar an election at this time.We therefore find that a question affecting commerce has arisen con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2'The I L. A. did not urge the contracts as a bar,but instead joined the Petitioner inrequesting an election among the requested employees at this time.2The Petitioner has waived any right to object to an election held in the instant pro-ccedmg on the basis of any of the acts alleged as unfair labor practices in Case No 24-C-154, filed by it against the Employer on August 19, 1946.i LIKES BROS. S. S. CO., INC.IV. THE APPROPRIATE UNIT57The Petitioner requests a unit composed of all receiving, delivery,and tally clerks, gatemen, watchmen, mechanics, and maintenanceemployees of the Employer working in San Juan, Puerto Rico, ex-cluding the head cargo inspector aboard, head watchman, head store-room keeper, head paymaster, repairman, liquidator, and timekeeper,main office and dock employees, clerical employees, weekly salarieddelivery clerks, gate inspectors, acting chief delivery clerks, chiefreceiving clerks, pursers, foremen, and all other supervisory em-ployees.The Employer takes the initial position that a unit limitedto its San Juan employees would be inappropriate for the purposesof collective bargaining, and maintains that only a unit composedof all its employees in these categories at all ports on the Island ofPuerto Rico would be appropriate.However, in the event that theBoard rejects its contention as to the scope of the unit, it agrees thatthe requested unit is appropriate.The Employer relies on the bargaining history which the Board con-sidered inMatter of Bull Insular Line, Inc., et al.,63 N. L. R. B. 154,andMatter of Bull Insular Line, Inc., et al., 71N. L. R. B. 38,3 as wellas the 2-year contract and a supplement thereto, referred to in SectionIII,supra,in support of its contention that an Island-wide unit isappropriate.In the above-mentioned cases, we were concerned with the appro-priate unit for bargaining purposes for stevedores, bag sewers, andwaterboys on the Island.We there concluded that the bargaining his-tory, which included the 2-year "Island-wide" contract cited specificallyby the Employer, did not warrant the establishment of an Island-wideunit of such employees.Rather did we find that this history was indic-ative of the appropriateness of units confined to separate ports on theIsland.We are now requested to reconsider the bargaining history asit affects the requested employees, some of whom were bargained foralong with the stevedores over a period of years, and others who were,at least insofar as the Employer is concerned, first included in the pre-vailing bargaining pattern in August 1946.However, no evidencewas adduced to indicate why we should now reach a different conclu-sion with respect to that bargaining history.Under these circumstances, we find no merit to the Employer's con-tention that the above history establishes the propriety of an Island-wide unit for the employees sought herein.On the contrary, in the.light of our prior decisions, and inasmuch as we have found appropri-8Tbe, record in the instant case incorporates by reference the pleadings, records, andbriefs in both cases. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDate at this very port a substantially similar unit to the one soughtherein,4 we are of the opinion that the requested employees may func-tion together for-collective bargaining purposes.,Accordingly, we find that all receiving, delivery, and tally clerks,gatemen, watchmen, mechanics, and maintenance employees of theEmployer working in San Juan, Puerto Rico, excluding the head cargoinspector aboard, head watchmen, head storeroom keeper, head pay-master, repairman,5 liquidator," and timekeeper,' main office and dockemployees, clerical employees, weekly salaried delivery clerks,8 gateinspectors,6 acting chief receiving clerks, pursers, foremen, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to the limi-tations and additions set forth in the Direction.The Petitioner takes the position that the Board should fix eligi-bility to vote as of the pay-roll period immediately preceding August15, 1946, the date of the execution of the supplemental closed-shopagreement between the Employer and the I. L. A. The Petitioner con-tends, in this connection, that inasmuch as its members have refusedto join the I. L. A., as required by the supplemental agreement, theyhave either lost, or have been unable to obtain, employment statuswith the Employer since the execution of that document. It contendsfurther that the use of a subsequent pay-roll period to determineeligibility will disenfranchise all such individuals.We perceive no merit in this argument.Where, as here, an electionis directed based upon'a petition filed during the existence of a validclosed-shop contract, we have adhered to our usual practice of usingthe pay-roll period immediately preceding the Direction of Electionto determine eligibility to vote 10Accordingly, since no sufficientMatter of The New York and Porto Rico Steamship Company, and San Antonio Com-pany,58 N. L R.B. 1301.5Primitivo Franz.6 Jose A. Dfarerro.a Rafeal Bravo8Jose Belaval,Ramon Leon.William Alverez,and Francisco Trujillo.0David Ramirez and Antonio Droz.10Matter of California Metal Trades Association,72 N L. R B 624;Matter of CaliforniaState Brewers Institute,72 N. L.R. B.665;Matter of Bauer-Schweitzer Hop & Malt Co.,72 N L. R B. 1223. LYKES BROS. S. S. CO., INC.59reason appears for departing from our customary practice, we shalldirect that employees within the appropriate unit who were employedduring the pay-roll period immediately preceding the issuance of thisDirection of Election shall be eligible to vote.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Lykes Bros. S. S. Co., Inc., SanJuan, Puerto Rico, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, ulyder the direction and supervision of the RegionalDirector for the Twenty-fourth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by Union de Empleados de Muelles de Puerto Rico,Local 74, District I (I. L. W. U.) (CIO-CGT), or by InternationalLongshoremen's Association, Local 1674 (I. L. A.), for the purposesof collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election."Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.